 1325 NLRB No. 41NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Beverly Health and Rehabilitation Services, Inc.,and its Wholly Owned Subsidiary Beverly En-
terprises-Pennsylvania, Inc. d/b/a HAIDA
Manor and Service Employees InternationalUnion, Local 585, AFL±CIO, CLC. Case 6±CA±29363January 26, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDLIEBMANPursuant to an amended charge filed on December11, 1997, the General Counsel of the National Labor
Relations Board issued a complaint on December 11,
1997, alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union's request to bargain following the
Union's certification in Case 6±RC±11417 (formerly
7±RC±21125). (Official notice is taken of the
``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On December 22, 1997, the General Counsel filed aMotion for Summary Judgment. On December 29,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of its contention, rejected in the representa-
tion proceeding, that the certified unit is inappropriate
because the licensed practical nurses who constitute the
unit are supervisors within the meaning of the Act.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFindings of FactI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation, with offices and places of business located
throughout the United States, including a facility in
Hastings, Pennsylvania, has been engaged as a health
care institution in the operation of a nursing home pro-
viding in-patient medical and professional care and
services for the elderly, sick, and infirm. During the
12-month period ending October 31, 1997, the Re-
spondent in conducting its business operations de-
scribed above, derived gross revenues in excess of
$100,000, and purchased and received at its Hastings,
Pennsylvania facility, goods valued at more than $5000
directly from points outside the Commonwealth of
Pennsylvania. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held October 10, 1997, theUnion was certified on October 21, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time licensed prac-tical nurses (LPNs) employed by the Employer at
its HAIDA Manor facility located in Hastings,Pennsylvania; but excluding all other employees,
service and management employees, professional
employees, guards and supervisors as defined in
the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about October 28, 1997, the Union has re-quested the Respondent to bargain and, since about
November 4, 1997, the Respondent has refused. We
find that this refusal constitutes an unlawful refusal to
bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy refusing on and after November 4, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''unit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Beverly Health and Rehabilitation Serv-
ices, Inc., and its wholly owned subsidiary Beverly En-
terprises-Pennsylvania, Inc. d/b/a HAIDA Manor, Hast-
ings, Pennsylvania, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with Service EmployeesInternational Union, Local 585, AFL±CIO, CLC, as
the exclusive bargaining representative of the employ-
ees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time licensed prac-tical nurses (LPNs) employed by the Employer at
its HAIDA Manor facility located in Hastings,
Pennsylvania; but excluding all other employees,
service and management employees, professional
employees, guards and supervisors as defined in
the Act.(b) Within 14 days after service by the Region, postat its facility in Hastings, Pennsylvania, copies of theattached notice marked ``Appendix.''1Copies of thenotice, on forms provided by the Regional Director for
Region 6 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 4, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.January 26, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Service Em-ployees International Union, Local 585, AFL±CIO,
CLC as the exclusive representative of the employees
in the bargaining unit. 3HAIDA MANORWEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time licensed prac-tical nurses (LPNs) employed by us at our
HAIDA facility located in Hastings, Pennsylvania;
but excluding all other employees, service and
management employees, professional employees,
guards and supervisors as defined in the Act.BEVERLYHEALTHAND
REHABILITATIONSERVICES, INC., ANDITS
WHOLLYOWNEDSUBSIDIARYBEVERLYENTER-PRISES-PENNSYLVANIA, INC., D/B/AHAIDA MANOR